Citation Nr: 1218585	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO. 06-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial disability rating greater than 20 percent for degenerative arthritis of the lumbar spine with intervertebral disc syndrome (IVDS) and right lower extremity radiculopathy. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU), under Rice v. Shinseki, 22 Vet. App. 447 (2009).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from February 1974 to March 1988. 

The issue of an increased initial rating for a lumbar spine disorder comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

During the course of the initial rating appeal for a lumbar spine disorder, the Veteran has submitted and VA has secured evidence of unemployability due to the Veteran's service-connected lumbar spine disorder. See e.g., April 2005 VA examination; March 2005 Social Security Administration (SSA) decision; October 2005 employer letter; July 2010 VA spine examination; and May 2010 VA psychological treatment record. The Veteran also filed applications for TDIU in December 2005 and December 2008. Apart from his applications, entitlement for TDIU was raised and has been added to the appeal. See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability). The issue of entitlement to a TDIU has therefore been added to the present appeal. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In February 2010, the Veteran and his spouse presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims folder.

The Board remanded the lumbar spine issue on appeal in May 2010 for further development. After completion of this development by the RO, this issue has been returned to the Board for further appellate consideration.

In the same May 2010 decision, the Board remanded the issue of service connection for bilateral plantar fasciitis (claimed as heel spurs). Service connection for bilateral plantar fasciitis was granted by the RO/AMC in a December 2011 rating decision. Since the Veteran has not since appealed either the initial rating or effective date assigned for his plantar fasciitis, that issue is no longer on appeal. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).

The issue of an increased rating for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the RO. See October 2011 Veteran's statement. In a December 2011 Memorandum from the Appeals Management Center (AMC) in Washington, D.C., the AMC instructed the local RO to create a temporary folder for this claim. In any event, the Board does not have jurisdiction over this claim, and it is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1. The Veteran's IVDS of the lumbar spine with arthritis is manifested by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, throughout the entire appeal period. The Veteran has at most "mild" radiculopathy in the right lower extremity, associated with his service-connected lumbar spine disability. 

2. Based in part on the findings in the present decision, the Veteran has the following service-connected disabilities:  lumbar spine IVDS with arthritis, rated as 60 percent disabling; PTSD, rated as 30 percent disabling; right wrist carpal tunnel syndrome, rated as 30 percent disabling; a duodenal ulcer, rated as 20 percent disabling; residuals of a right wrist fracture with arthritis, rated as 10 percent disabling; plantar fasciitis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as 0 percent disabling. The combined service-connected disability rating is 90 percent, meeting the schedular percentage criteria for TDIU (under the combined rating table).

3. The Veteran's service-connected disabilities, in particular his lumbar spine disability, prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria are met for an initial disability rating of 60 percent, but no greater, for degenerative arthritis of the lumbar spine with IVDS. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (in effect as of September 26, 2003).

2. The criteria for entitlement to TDIU are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). With regard to the TDIU issue, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because, in light of the allowance of the claim, any error is inconsequential and, therefore, at most harmless error. See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

With regard to the initial rating issue for a lumbar spine disorder, the duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in March 2005, April 2006, May 2010, and July 2010. Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate both his original service connection and subsequent increased initial rating issues; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The April 2006 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

This appeal arises from disagreement with the initial evaluation following the grant of service connection for a lumbar spine disorder in a September 2008 rating decision. Both the United States Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court of Appeals (Federal Circuit Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). See also 38 C.F.R. 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a Notice of Disagreement), retroactively effective May 30, 2008. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).

As to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If not timely or inadequate, such errors can be effectively "cured" by providing any necessary VCAA notice and then and readjudicating the claim. That is, a statement of the case (SOC) or supplemental SOC (SSOC) can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC. Prickett, 20 Vet. App. at 376. 

The timing error was cured. After providing additional VCAA notice in May 2010 and July 2010, the RO readjudicated the increased rating claim in the latter January 2012 SSOC. Any timing defect in the notice has been rectified. Prickett, 20 Vet. App. at 376; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured service treatment records (STRs), service personnel records (SPRs), SSA disability records, VA examinations, and VA treatment records. For his part, the Veteran has submitted personal statements, lay statements from his spouse and daughter, hearing testimony, private medical evidence, additional VA treatment records, and representative argument. 

The Veteran was also afforded a July 2010 VA medical examination to rate the current severity of his lumbar spine. The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability. See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83. 

Here, the July 2010 VA examination is fairly recent. It is fully adequate, and there has been no contention to the contrary by the Veteran. Also, the Board is granting a 60 percent rating to account for worsening of the lumbar spine disability. In addition, none of the Veteran's recent lay statements demonstrate a material change in the lumbar spine disability beyond the 60 percent already being granted. In the October 2008 Notice of Disagreement (NOD), the Veteran expressly indicated he would be fully satisfied with a 40 percent rating for his lumbar spine. See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise). Therefore, a new VA examination to rate the severity of his lumbar spine is not warranted. 

The RO substantially complied with the Board's May 2010 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). Specifically, pursuant to the remand instructions, the RO secured additional VA treatment records and afforded the Veteran a VA examination to determine the current severity of the Veteran's lumbar spine disorder. 

With regard to the February 2010 Travel Board hearing, in Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2). At the February 2010 hearing, the Veterans Law Judge and representative for the Veteran outlined the issue on appeal and engaged in a colloquy as to substantiation of the claim. Overall, the hearing was legally sufficient and the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).

The Merits of the Claim - Increased Rating for Lumbar Spine Disorder

The Veteran's lumbar spine disability is currently evaluated as 20 percent disabling under Diagnostic Code 5242, degenerative arthritis, 38 C.F.R. § 4.71a. The Veteran seeks an increased initial rating. The Board presently grants the appeal and finds that an initial 60 percent disability rating for lumbar spine arthritis with IVDS is warranted. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for a lumbar spine disorder, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (February 18, 2005) until the present. The Board will also consider probative evidence prior to this date, to the extent this evidence sheds additional light on the Veteran's overall disability picture. This could result in "staged ratings" based upon the facts found during the period in question. Fenderson v. West, 12 Vet. App. 119, 126 (1999). That is to say, the Board must consider whether there have been times when his disability has been more severe than at others. Id. 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse. The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Although pain may cause a functional loss, pain itself does not constitute functional loss. Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40). 

With any form of arthritis, painful motion is an important factor of disability. Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. 38 C.F.R. § 4.59. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The criteria for spine disorders were amended in September 2002 and again in September 2003. See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003). In this case, the Veteran's initial rating claim was received in February 2005, subsequent to the final amendments. Thus, only the most current version of the rating criteria (i.e., the September 2003 amendments) is for application. 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

The Veteran's lumbar spine disability can be evaluated under multiple diagnostic codes. He originally was service-connected for a lumbosacral strain with arthritis. This disability is evaluated as 20 percent disabling under Diagnostic Code 5242, degenerative arthritis. 38 C.F.R. § 4.71a. Also, since 20 percent is the maximum rating available under an alternative Diagnostic Code 5003 for arthritis, further consideration of this particular diagnostic code is not warranted. See 38 C.F.R. § 4.71a, Diagnostic Code 5003. In other words, this diagnostic code does not have the potential to offer the Veteran a rating greater than the 20 percent he already has. 

However, degenerative disc disease has also been associated with the Veteran's service-connected injury. See April 2005 and July 2010 VA spine examinations. Thus, IVDS has been associated with the service-connected disability. Under the current September 2003 amendments, Diagnostic Code 5243 for IVDS ultimately provides the most favorable potential rating for the Veteran. The Board will rate the Veteran's lumbar spine disability under Diagnostic Code 5243 for IVDS.

Specifically, the September 2003 amendments stipulate that IVDS (preoperatively or postoperatively) can be evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height. 

A 20% rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30% evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

           A 40% rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50% evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100% rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003). 

The Formula for Rating IVDS Based on Incapacitating Episodes is as follows:

A 10% rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. 

A 20% rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

A 40% rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

A 60% rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note 1:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after September 26, 2003). 

The evidence of record supports an initial 60 percent rating for the Veteran's lumbar spine IVDS with arthritis. 38 C.F.R. § 4.7. This 60 percent rating is effective under Diagnostic Code 5243 for IVDS under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Specifically, the July 2010 VA examiner assessed the Veteran was "totally incapacitated" and could not get out of bed over 52 times in the prior year. This would total at least 6 weeks of incapacitating episodes due to IVDS. An earlier April 2005 VA examiner noted that bedrest was prescribed for a month in the past year. In addition, VA treatment records dated from 2005 to 2010 confirm that his IVDS necessitates frequent treatment by a physician, emergency department visits, and pain clinic visits. The Veteran experiences flare-ups of his IVDS on a constant basis. Overall, the evidence of record reflects incapacitating episodes having a total duration of at least 6 weeks a year throughout the appeal period, warrant a higher 60 percent rating under Diagnostic Codes 5243. This is the maximum rating available for incapacitating episodes under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

However, there is no basis to award an initial disability rating greater than 60 percent for the Veteran's lumbar spine disability. 38 C.F.R. § 4.7. The Board has considered whether a rating greater than 60 percent is warranted when combining the orthopedic and neurological manifestations of the Veteran's lumbar spine IVDS. Under Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately from the orthopedic manifestation under an appropriate neurological diagnostic code. After combining the percentages for orthopedic and neurological manifestations, IVDS is evaluated under the General Rating Formula for Diseases and Injuries of the Spine OR under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. See 38 C.F.R. § 4.71, Diagnostic Code 5243.

In the present case, a 40 percent rating would be warranted for the orthopedic manifestations of the Veteran's lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.7. The evidence of record reveals forward flexion of the thoracolumbar spine to 30 degrees or less, indicative of a 40 percent rating, when considering the effect of pain and other factors of functional loss on range of motion. See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell, 25 Vet. App. at 38; DeLuca, 8 Vet. App. at 206. 

Specifically, the August 2008 VA spine examiner documented 48 degrees of flexion in the lumbar spine under normal circumstances, but a loss of 25-30 degrees of overall range of motion upon repetitive movement and flare-ups. In such circumstances, an overall reduction in strength, coordination, and fatigability would be present according to this VA examiner. Similarly, the July 2010 VA examiner recorded 75 degrees of flexion, but when considering pain, the Veteran had painful motion beginning at 30 degrees of flexion. The Board has considered factors of functional loss noted throughout VA, private, SSA treatment records and examinations, as well as the Veteran's credible lay statements and hearing testimony. Such factors include his documented pain; difficulty sitting, standing, getting out of bed, lifting, carrying, and walking; fatigue; limitations with activities of daily living; tenderness; stiffness; and use of a cane and lumbar corset. The Veteran has received numerous steroid injections to treat his frequent lumbar pain, as well as pain management therapy. He takes several medications to lessen the pain. All of these factors of functional loss are considered and encompassed within the higher 40 percent rating assigned for orthopedic manifestations of the lumbar spine disability. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207.

However, as to orthopedic manifestations of the Veteran's low back disability, there is no evidence of record showing unfavorable ankylosis of the entire spine warranting a higher 100 percent evaluation, or unfavorable ankylosis of the entire thoracolumbar spine warranting a higher 50 percent evaluation. In fact, there is no mention of ankylosis at all in the evidence of record. Range of motion findings throughout the appeal, although limited, do not reveal a diagnosis of unfavorable ankylosis or any of the signs of unfavorable ankylosis listed in Note (5) of the General Rating Formula for Diseases and Injuries of the Spine.

As to neurological manifestations of the Veteran's low back disability, under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.   

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve, and therefore also neuritis and neuralgia of that nerve, warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a higher 40 percent rating; and severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating. With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. Id. 

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123 (2011).

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 
  
There is evidence suggestive of "mild" incomplete paralysis of the sciatic nerve due to the Veteran's lumbar spine disorder warranting a 10 percent rating for the right lower extremity. 38 C.F.R. § 4.7. A July 1995 private magnetic resonance imaging (MRI) report confirmed L5-S1 disc protrusion or extrusion "impinging" upon the right S1 nerve root. A March 2005 VA treatment record assessed lumbar radiculopathy. The April 2005 VA examiner diagnosed "radicular symptoms" in the right lower extremity. In a September 2004 private treatment report, Dr. M.G., MD., remarked that the Veteran's lumbar disc herniation was the reason for his radicular leg pain, necessitating an epidural steroid injection. A private January 2001 X-ray report mentioned right-sided sciatica. A May 2008 VA problem list noted that lumbar radiculopathy was a current diagnosis. The Veteran has credibly indicated on numerous occasions, and VA, private and SSA treatment records demonstrate radiating pain, numbness, radiculopathy, decreased reflexes, diminished sensation, and tingling in his right lower extremity due to his lumbar spine. 

However, the Veteran's own statements and the medical evidence of record document no evidence of foot drop, bowel or bladder impairment, weakness, muscle atrophy, loss of tone, significant loss of strength of the lower extremities, or other organic changes due to his service-connected lumbar spine injury that could entitle him to a higher rating above 10 percent. Notably, the August 2008 and July 2010 VA examiners did not identify any pattern of radiculopathy or neuropathy in the right lower extremity from the lumbar spine disorder. In addition, the Veteran sustained a nonservice-connected injury to the right leg and knee in a motor vehicle accident in 1991, almost resulting in amputation, which was described as a "severe" orthopedic, vascular, and muscular injury to the right leg.  The accident caused a shortening of his right leg. He has undergone multiple surgeries on the right leg, including vascular reconstruction, for this nonservice-connected injury. See July 2010 VA examination; November 2009 VA anesthesia note; August 2008 VA examination; March 2006 VA endocrinology consult; March 2005 and June 2005 VA treatment records; and June 1991 private surgery reports for the right leg. Thus, under neurological manifestations, a 10 percent rating, but no greater, for "mild" radiculopathy of the right lower extremity associated with the Veteran's lumbar spine disability would be warranted.       

In summary, for lumbar spine IVDS, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is warranted. Under the General Rating Formula for Diseases and Injuries of the Spine, when combining orthopedic and neurologic manifestations (i.e., 40 and 10 percent) for IVDS in accordance with 38 C.F.R. § 4.25 (the combined rating table), only a 50 percent rating is warranted. Therefore, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes results in the greater 60 percent evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Accordingly, the evidence supports an initial 60 percent disability rating, but no greater, for the Veteran's lumbar spine arthritis, IVDS, and right lower extremity radiculopathy. 38 C.F.R. § 4.3. 

Since the effective date of his award, his lumbar spine disability has never been more severe than contemplated by its 60 percent rating, so the Board cannot "stage" his rating. Fenderson, 12 Vet. App. at 126.

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1). Since the rating criteria for the spine reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation for his lumbar spine is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96. The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's lumbar spine disability that would render the schedular criteria inadequate.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes and the General Rating Formula for Diseases and Injuries of the Spine specifically address all relevant symptomatology alleged by the Veteran. In other words, since the Veteran's disability picture is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization. Thun, 22 Vet. App. at 116. See also 38 C.F.R. § 3.321(b)(1). The Board has also considered all factors of functional loss listed under sections 4.40, 4.45, 4.59 and the DeLuca case. All of the Veteran's lumbar spine symptoms are contemplated in the 60 percent rating assigned. There are no additional symptoms for his lumbar spine disability that are not addressed by the rating schedule. 

The Merits of the Claim - TDIU

As noted, a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for initial or increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). See also 38 C.F.R. § 3.156(b). In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an initial or increased rating is sought, then part and parcel with the initial or increased rating claim is the issue whether a TDIU is warranted as a result of that disability. Id. 

The Veteran contends that he is unable to secure or follow substantially gainful employment due to his service-connected lumbar spine and PTSD disorders. See December 2005 and December 2008 VA Forms 21-8940 (Applications for Increased Compensation Based on Unemployability); December 2008 VA Form 9; February 2010 hearing testimony at pages 9-10; and Veteran's statements dated in November 2010, October 2011, and January 2012. He last worked in December 2003 as a pool contractor and for an auto parts supply store (NAPA). He maintains that physical limitations from his lumbar spine cause difficulty walking, lifting, and carrying, making him unemployable. He also says his PTSD makes it difficult for supervisors to get along with him. He is currently 57 years of age. He is a college graduate. Overall, the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the initial rating claim on appeal. 

VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue. If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development. See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995). 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1). Total disability may or may not be permanent. Id. Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2). 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Board has granted an increased rating for lumbar spine IVDS to 60 percent. Based on this finding, the Veteran has the following service-connected disabilities:  lumbar spine IVDS with arthritis, rated as 60 percent disabling; PTSD, rated as 30 percent disabling; right wrist carpal tunnel syndrome, rated as 30 percent disabling; a duodenal ulcer, rated as 20 percent disabling; residuals of a right wrist fracture with arthritis, rated as 10 percent disabling; plantar fasciitis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as 0 percent disabling. The combined service-connected disability rating is 90 percent, meeting the schedular percentage criteria for TDIU (under the combined rating table). 38 C.F.R. §§ 4.16(a), 4.25. Therefore, the schedular percentage criteria for TDIU are met. 38 C.F.R. § 4.16(a). 

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Id.

The evidence of record supports the award of a TDIU. Credible lay statements and argument from the Veteran and his spouse throughout the course of the appeal provide some support for his claim. The Veteran last worked in December 2003 as a pool contractor and for NAPA auto parts. He consistently and credibly relates that his lumbar spine causes physical limitations that prevent him from working. See December 2005 and December 2008 TDIU applications; December 2008 VA Form 9; February 2010 hearing testimony at pages 9-10; and Veteran's statements dated in November 2010, October 2011, and January 2012. In a March 2006 statement, the Veteran's spouse stated her belief that the Veteran was not able to work due to his lumbar spine. His former employer NAPA auto parts indicated in an October 2005 letter that the Veteran was terminated in December 2003 due to problems stacking shelves and lifting heavy objects from low back pain. 

The April 2005 VA spine examiner opined that the Veteran would not be suitable for employment in his usual and customary job of installing swimming pools due to heavy lifting, bending, and stooping requirements. The examiner did state however that the Veteran could still perform sedentary work, but did not elaborate any further. Similarly, the July 2010 VA spine examiner assessed that it is "at least as likely as not" the Veteran's low back condition would make him unemployable at this time. The examiner discussed the frequency and severity of the Veteran's lumbar spine symptoms, which cause numerous incapacitating days requiring bedrest. He has to take methadone and hydrocodone daily to treat his back pain. His recurring flare-ups were described as "severe." 

In addition, the SSA ultimately determined in a March 2005 decision that the Veteran was disabled and could not work due in part to his service-connected lumbar spine disorder, as well as nonservice-connected right knee arthritis and right leg pain. The Veteran exhibited significant physical limitations from these disabilities. An SSA counselor remarked that the Veteran would not have skills transferable to a sedentary setting. His functional capacity, age, and work experience were considered. While the decision by the SSA on a claim before that agency is not controlling with respect to VA's determination on a claim, the SSA's determination regarding the Veteran's unemployability and the reasons for that determination are pertinent for VA purposes. Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992). In this case, the SSA's disability determination provides some evidence in support of the Veteran's TDIU claim.

The Board finds that all of the above evidence is entitled to significant probative value in support of a TDIU award. In short, there is clear, credible, and probative medical and lay evidence in support of a TDIU. 

The Veteran appears able to perform certain aspects of daily living. However, the law recognizes that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case. See 38 C.F.R. § 4.10. A Veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a). Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

The severity of several of the Veteran's nonservice-connected disorders and the Veteran's advancing age (57) are factors that likely also affect his ability to work. VA, private, and SSA treatment records discuss the severity of the Veteran's nonservice-connected right knee arthritis and right leg pain, which also prevent him from doing physical or sedentary work. SSA records discussed his advancing age as factor in terms of transferable skills to a sedentary environment. As noted, advancing age and nonservice-connected disorders may not be considered for purposes of TDIU. 38 C.F.R. § 4.19. However, there is no specific negative medical opinion of record against the TDIU claim. VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant. Mariano v. Principi, 17 Vet. App. 305, 312 (2003). Therefore, since there is favorable evidence of record in support of entitlement to TDIU, no additional development is necessary. 

With resolution of the doubt in his favor, the Veteran's service-connected PTSD prevents him from securing employment. 38 C.F.R. §§ 3.341(a), 4.3, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Upon its receipt of this decision, the RO will assign the effective date for the increased compensation benefits. 


ORDER

An initial 60 percent disability rating for degenerative arthritis of the lumbar spine with IVDS and right lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of VA compensation. 

A TDIU is granted, subject to the laws and regulations governing the payment of VA compensation. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


